On the former appeal of this case I was of opinion that it was a manifest wrong to appellant for the court to refuse its request for a directed verdict in its favor. So far as that question is concerned, the case on this appeal stands exactly as it did on that appeal. I am still of the opinion that the refusal of the court to direct a verdict for appellant was a manifest injustice to appellant. In passing on this question the majority opinion holds that, since the evidence bearing on this question on the second trial was the same as that on the first, the opinion of this court on the former appeal is the law of the case. If the opinion on the former appeal, passing on this question, was manifestly wrong and mischievous, as I think it was, the doctrine of the law of the case has no application. Brewer v.Browning, 115 Miss. 358, 76 So. 267, 519, L.R.A. 1918F, 1185, Ann. Cas. 1918B, 1013, where this question *Page 145 
was discussed and decided. The court held in that case that, under section 146 of the Constitution, providing that the supreme court shall have such jurisdiction as properly belongs to a court of appeals, there is no limit upon the appellate jurisdiction that may be conferred upon the supreme court; that the supreme court has the power to overrule or change its decision whenever, in its judgment, such decision is manifestly wrong; that such change of decision does not violate the rule of res adjudicata; and that a litigant has no vested interest in the court's mistake, where such mistake is discovered before the final ending of the litigation. I think that case is controlling here.
I agree to the other conclusions reached in the majority opinion.